Citation Nr: 0503808	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  00-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the reduction from 100 percent to 60 percent for 
service-connected arteriosclerotic heart disease is 
appropriate.  


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel












INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In the October 21, 2004, Board decision, which has been 
vacated, several issues were noted.  First, a previous 
January 2004 Board remand referred an earlier effective date 
issue for initial consideration, and it does not appear the 
RO addressed the matter.  In particular, in a May 2002 
letter, the veteran contends that the effective date of an 
increased evaluation for coronary artery disease (currently 
referred to as arteriosclerotic heart disease) should be 
February 1, 1994.  Second, in his motion to vacate, the 
veteran asserted that VA denied his right to representation.  
The RO should address these concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board vacated its October 21, 2004, decision denying the 
benefit sought on appeal because additional, relevant medical 
evidence was added to the record.  Particularly, the veteran 
brought to VA's attention an April 2002 VA examination that 
assessed the current severity of the service-connected 
arteriosclerotic heart disease.  

The RO must consider new evidence received at the Board in 
the first instance.

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should conduct any indicated 
development and readjudicate the 
veteran's claim, considering any new 
evidence added to the claims file.  If 
the determination of the claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time to respond before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



